Citation Nr: 0408945	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The veteran retired in June 1959 after more than 20 years of 
active duty.  He died in February 1999, and the appellant is 
his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, which denied service connection for 
the cause of the veteran's death.  Also on appeal is a 
December 1999 RO decision which denied entitlement to 
eligibility for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  


FINDINGS OF FACT

1.  In correspondence dated in June and August 2000, the RO 
sought from the appellant further evidence in connection with 
her claim of service connection for the cause of the 
veteran's death; in or around April 2001, the RO attempted to 
contact her by telephone but was unsuccessful; and in 
February 2004 correspondence from the Board, she was advised 
of the consequences of a failure to respond to a request for 
the evidence sought.

2.  The appellant has failed to respond to RO and Board 
requests for further evidence essential for proper 
determinations on the claims at hand.  


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of her appeal within one year, the appellant has 
abandoned her claims.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002); 38 C.F.R. § 3.158 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

The ratings decision appealed were prior to the enactment of 
the VCAA.  Consequently, notice could not have been provided 
prior to the decisions.  The RO and the Board have since made 
numerous attempts to contact the appellant, and provide 
further notice and assistance.  As the appellant has not 
acknowledged the attempts to contact her, these attempts have 
been fruitless, and in light of the circumstances, any 
further attempts would be pointless.

A decision review officer (DRO) performed a de novo review of 
the claims (see May 2001 SSOC).  VA has obtained all records 
it could obtain.  Development has been complete to the extent 
possible without the appellant's cooperation; VA's duties to 
notify and assist are met.  Hence, the Board finds it proper 
to proceed with appellate review.  

As noted above, the veteran died in February 1999, and the 
certificate of death lists congestive heart failure as the 
immediate cause of death.  Coronary artery disease and 
chronic renal insufficiency are listed as underlying causes 
that lead to the immediate cause of death.  The veteran was 
not service-connected for any disabilities at the time of his 
death.  In the April 1999 decision, the RO denied service 
connection for the cause of his death on the ground that 
there was no evidence establishing a relationship between the 
veteran's cause of death and service.  In her notice of 
disagreement with the decision (submitted on the appellant's 
behalf by her representative), it was requested that 
"hypertensive blood pressure readings in service be 
considered" in the adjudication of the appellant's claim.  
Essentially, the appellant and her representative contended 
that blood pressure readings during service could be 
interpreted as early manifestations of the heart condition 
that led to the veteran's death.  

In a December 1999 statement of the case (SOC) the RO 
specifically requested that the appellant provide medical 
evidence indicating that the veteran was treated for, or 
diagnosed with, hypertension during service or within one 
year from the date of his retirement from service.  In the 
appellant's substantive appeal (submitted on her behalf by 
her representative), it was contended that the "[e]vidence 
of record supports a showing of hypertension in service."  

In June 2000 correspondence, the RO requested that the 
appellant provide medical evidence that the veteran was 
treated for, or diagnosed with, hypertension within one year 
from the date of his retirement from service.  The 
correspondence further requested that she complete enclosed 
VA Forms 21-4142 if she wished for VA to assist her in 
obtaining any medical records that might support her claim.   
She did not respond to the letter.  In August 2000 
correspondence, the RO reiterated the request that she 
provide medical evidence that the veteran was treated for or 
diagnosed with hypertension subsequent to his retirement from 
service.  A VA Form 21-4142 was again enclosed so that the 
appellant could "identify names, addresses, and approximate 
dates of treatment for all health care providers . . . who 
may possess additional records of treatment for 
hypertension."  The  June and August 2000 letters were 
mailed to the appellant's most current address of record; 
neither correspondence was returned to the RO as 
undeliverable.  

An April 2001 memorandum by a DRO notes that the record is 
devoid of any postservice medical evidence.  Attached to the 
DRO's memorandum is a note indicating that an attempt by the 
RO to contact the appellant via telephone was unsuccessful, 
and that she had not returned a message that was left for 
her.  

The case then came before the Board in February 2004, when 
the Board made a final effort to contact the appellant, 
noting in correspondence that she had not responded to the 
RO's June and August 2000 letters, or to a phone message left 
by the RO in or around April 2001.  She was also advised that 
there had not been a showing of good cause for her failure to 
respond in any fashion to the RO's attempts to obtain 
evidence pertinent to her claim (or provide assistance in 
obtaining such evidence).  She was advised of the provisions 
of 38 C.F.R. § 3.158(a), and that her claims would be 
considered abandoned.  A VA Form 21-4142 was enclosed with 
the letter.  She has not responded within the time period 
provided for response.  The Board's correspondence was mailed 
to the appellant's current address of record; it was not 
returned to the Board as undeliverable.  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).  

The appellant did not submit any of the requested evidence or 
information within one year of the June and August 2000 
requests, nor did she request an extension of time or in any 
way respond to the Board's and RO's requests.  The facts of 
this case are clear.  Over a period of years the appellant 
has failed to respond to a request for information essential 
for the proper adjudication of her claims.  Attempts to 
contact her have been made at her known address, and by 
telephone.  She has not responded, nor acknowledged any 
attempts to contact her.  Under these circumstances, the 
Board has no recourse but to conclude that she has abandoned 
her appeals.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

In light of the abandonment of the appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  


ORDER

The appeals to establish entitlement to service connection 
for the cause of the veteran's death, and for eligibility for 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, are dismissed.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



